Exhibit 23.3 John T. Boyd Company Mining and Geological Consultants Chairman James W. Boyd President and CEO John T. Boyd II Managing Director and COO Ronald L. Lewis Vice Presidents Richard L. Bate James F. Kvitkovich Russell P. Moran John L. Weiss William P. Wolf Vice President Business Development George Stepanovich, Jr. Managing Director - Australia Ian L. Alexander Managing Director - China Dehui (David) Zhong Assistant to the President Mark P. Davic Pittsburgh 4000 Town Center Boulevard, Suite 300 Canonsburg, PA15317 (724) 873-4400 (724) 873-4401 Fax jtboydp@jtboyd.com Denver (303) 293-8988 jtboydd@jtboyd.com Brisbane 61 7 3232-5000 jtboydau@jtboyd.com Beijing 86 10 6500-5854 jtboydcn@jtboyd.com www.jtboyd.com April 30, 2012 File: 3221.4 US China Mining Group, Inc. 17890 Castleton St. #112 City of Industry, CA 91748 Attention:Mr. Tony Peng Chief Financial Officer Mr. Peng: We hereby consent to the references to our firm, in the context in which they appear, and to our reserve estimates as of December31, 2011, included in Post-Effective Amendment No.3to the Registration Statement on Form S-1 of U.S. China Mining Group, Inc. We also hereby consent to the incorporation by reference of the references to our firm, in the context in which they appear, to our resource estimates as of December 31, 2011, in accordance with the requirements of the Securities Act of 1933, as amended. Respectfully submitted, JOHNT.BOYDCOMPANY By: John T. Boyd II President and CEO
